UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K/A Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X EXPLANATORY NOTE This Amendment to our ‘Information of interest to the market’ communication that was originally filed on October 17, 2012, is being filed solely for the purpose of amending the English translation which was an abstract of the original document in Spanish. INFORMATION OF INTEREST TO THE MARKET (Santiago, Chile, October 16th, 2012) Regarding the information published today in Diario Financiero entitled "CCU joins the ownership of the Chilean water company Manantial" , CCU considered it necessary to inform to the market the following: the subsidiary Aguas CCU-Nestlé Chile S.A. has agreed with the current shareholders of the company Manantial S.A., the acquisition of 51% of said company -which carries on the business of home and office delivery of purified water in bottles with the use of dispensers, internationally known as “HOD”( home and office delivery). The mentioned transaction has not yet materialized as it is subject to certain conditions, including a due diligence process. CCU’s Board of Directors, at its session held on October the 3rd, was informed of this transaction and agreed to disclose it to the market once executed. This partnership will enable Aguas CCU-Nestlé Chile S.A. to participate in a new business category, in which today the company has a very small presence, composed of home and offices that request delivery of purified water directly to their domiciles. CCU is a diversified beverage company operating principally in Chile and Argentina.
